Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 30 March 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-3, 5-11, and 13-20 are currently pending and have been examined.
Claims 1, 10, and 18 have been amended.
Claims 1-3, 5-11, and 13-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 04 May 2017 claiming benefit to Provisional Application 62/501,098.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-3, 5-11, and 13-20 are drawn to a method, system, and a non-transitory computer readable storage medium, which are statutory categories of invention (Step 1: YES).

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for securely generating and distributing healthcare actionable intelligence data to requesting entities in a computing environment in part performing the steps of: receiving a healthcare eligibility request from one or more of said requesting entities; identifying a patient from said received healthcare eligibility request; retrieving and compiling healthcare data sets of said identified patient from a plurality of healthcare data sources comprising precompiled data sources; wherein said healthcare data contained in said unified data structure comprises demographic information of said identified patient, health information of said identified patient, pharmacy medication history of said identified patient, pharmacy medication plan adherence history of said identified patient, mental health records, drug utilization data, physical vitals, patient encounter data, medical diagnosis codes, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data; determining overall patient health status and generating healthcare recommendations and alerts for said identified patient ... by analyzing healthcare data contained in said unified data structure comprising a repository of preexisting and ongoing healthcare data sets; generating a healthcare actionable intelligence report comprising said determined overall patient health status, said generated healthcare recommendations, and said generated alerts as a part of said healthcare actionable intelligence data; and distributing a secure report access link with active session login information to access said generated healthcare actionable intelligence report to said one or more of said requesting entities … using one or more of a plurality of data exchange protocols. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process collecting patient data, determining a health status and recommendations 
Independent claim 10 recites a healthcare actionable intelligence data generation and distribution system for securely generating and distributing healthcare actionable intelligence data to requesting entities in a computing environment in part performing the steps of: receiving a healthcare eligibility request from one or more of said requesting entities; identifying a patient from said received healthcare eligibility request; retrieving and compiling healthcare data sets of said identified patient from a plurality of healthcare data sources comprising precompiled data sources; wherein said healthcare data contained in said unified data structure comprises demographic information of said identified patient, health information of said identified patient, pharmacy medication history of said identified patient, pharmacy medication plan adherence history of said identified patient, mental health records, drug utilization data, physical vitals, patient encounter data, medical diagnosis codes, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data; determining overall patient health status and generating healthcare recommendations and alerts for said identified patient by analyzing healthcare data contained in said unified data structure comprising a repository of preexisting and ongoing healthcare data sets; generating a healthcare actionable intelligence report comprising said determined overall patient health status, said generated healthcare recommendations, and said generated alerts as a part of said healthcare actionable intelligence data; and distributing a secure report access link with active session login information to access said generated healthcare actionable intelligence report to said one or more of said requesting entities … using one or more of a plurality of data exchange protocols. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process collecting patient data, determining a health status and recommendations for said patient, creating alerts, and distributing the 
Independent claim 18 recites a non-transitory computer readable storage medium for securely generating and distributing healthcare actionable intelligence data to requesting entities in a computing environment in part performing the steps of: receiving a healthcare eligibility request from one or more of said requesting entities; identifying a patient from said received healthcare eligibility request; retrieving and compiling healthcare data sets of said identified patient from a plurality of healthcare data sources comprising precompiled data sources; wherein said healthcare data contained in said unified data structure comprises demographic information of said identified patient, health information of said identified patient, pharmacy medication history of said identified patient, pharmacy medication plan adherence history of said identified patient, mental health records, drug utilization data, physical vitals, patient encounter data, medical diagnosis codes, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data; determining overall patient health status and generating healthcare recommendations and alerts for said identified patient by analyzing healthcare data contained in said unified data structure comprising a repository of preexisting and ongoing healthcare data sets; generating a healthcare actionable intelligence report comprising said determined overall patient health status, said generated healthcare recommendations, and said generated alerts as a part of said healthcare actionable intelligence data; and distributing a secure report access link with active session login information to access said generated healthcare actionable intelligence report to said one or more of said requesting entities … using one or more of a plurality of data exchange protocols. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process collecting patient data, determining a health status and recommendations for said patient, creating alerts, and distributing the patients’ report for a secured user 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 10 recite a healthcare actionable intelligence data generation and distribution system. The specification defines the healthcare actionable intelligence data generation and distribution system as a system containing at least one generic processor (Detailed Description on p. 63 ¶ 0085) configured to execute computer program instructions (Summary on p. 3 ¶ 0007 and Detailed Description on p. 9 ¶ 0030) with a generic memory unit (Detailed Description on p. 63 ¶ 0085) and operating system (Detailed Description on p. 84 ¶ 0087). The healthcare actionable intelligence data generation and distribution system can operate on a single or multiple computer systems (Detailed Description on p. 65 ¶ 0088). The use of a healthcare actionable intelligence data generation and distribution system, in this case to perform the tasks of the abstract idea, only recites the healthcare actionable intelligence data generation and distribution system as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 10, and 18 recite a secure electronic connectivity mode. The specification defines the secure electronic connectivity mode as a mode of electronic communication for exchanging healthcare data via any secure electronic means (Detailed Description on p. 12 ¶ 0035). The use of a secure electronic connectivity mode, in this case to securely rely healthcare data, only recites the secure electronic connectivity mode as a tool to perform an existing process and only amounts to an instruction to implement see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 10, and 18 recite a communication network. The specification provides examples of the communication network as the World Wide Web, the internet, private connection on cloud based communication mechanism, a short range network, a long range network, Bluetooth®, or mobile network etc. (Detailed Description on p. 17 ¶ 0040, p. 28 ¶ 0054, p. 31 ¶ 0057, p. 42 ¶ 0072, on p. 43 ¶ 0073). The use of a communication network, in this case to rely information between two computing systems, only recites the communication network as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 10, and 18 recite a processor. The specification defines the processor as any generic processing device (Detailed Description on p. 45 ¶ 0075). The use of processor, in this case to execute the instructions of the abstract idea, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 10, and 18 recite a computer program instructions/code. The specification does not provide additional structure for the computer program instructions/code, but it does provide examples. The use of a computer program instructions/code, in this case to encode the abstract idea for computer implementation, only recites the computer program instructions/code as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 10, and 18 recite a generating secure report access link with active session login information. The specification defines the generating secure report access link with active session login information as an action performed by the messaging module of the healthcare actionable intelligence data generation and distribution system (HAIDGDS) (Detailed Description on p. 18 in ¶ 0041) wherein the link is a secured clickable or copy-paste visitable uniform resource identifier (URI) that launches the HAIDGDS generated healthcare actionable intelligence report in one or more popup windows within a request handling system (Detailed Description on p. 18 ¶ 0041) and the log in information is standard protected access information (no specific structure was provided in the specification). The use of a generating secure report access link with active session login information, in this case to create a secure method to access the report, only recites the generating secure report access link with active session login information as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 10, and 18 recite a storing said retrieved and compiled healthcare data sets, and transforming said retrieved and compiled healthcare data sets into a unified data structure. The specification defines the storing and transforming said retrieved and compiled healthcare data sets into a unified data structure as a system where one or more custom built translators are developed within the HAIDGDS to perform the transformation of the healthcare data sets from industry standard formats into the unified data structure (Detailed Description on p. 13 in ¶ 0036 and in ¶ 0092) wherein the unified data structure is a standard key based data structure in an associative attribute-value array (Detailed Description on p. 37 in ¶ 0066 and the Figures at fig. 7 reference character 204e and fig. 17). The use of a storing and transforming said retrieved and compiled healthcare data sets into a unified data structure, in this case to create a unified 
Claims 1, 10, and 18 recite one or more custom built translators. The Specification provides no additional structure for the custom built translators, only reciting that the custom built translators are developed within the HAIDGDS to perform the transformation of the healthcare data sets from industry standard formats into the unified data structure (Detailed Description in ¶ 0036). The use of a custom built translator, in this case to translate data, only recites the custom built translator as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 10, and 18 recite a specialized healthcare actionable intelligence data generation and distribution system. The specification defines the specialized healthcare actionable intelligence data generation and distribution system as a particular software with an algorithm that requires no specific structure outside of a general purpose computer (Detailed Description in ¶ 0030). The use of a specialized healthcare actionable intelligence data generation and distribution system, in this case to transform static input healthcare data into said healthcare actionable intelligence data and transform said healthcare eligibility request into said secure report access link using an algorithm, only recites the specialized healthcare actionable intelligence data generation and distribution system as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to 
Claim 10 recites a non-transitory computer readable storage medium. The specification defines the non-transitory computer readable storage medium as any medium capable of storing or encoding a set of instructions for execution by a computer, a processor or a similar device and that causes a computer, a processor or a similar device to perform any one or more of the methods disclosed (Detailed Description on p. 67 ¶ 0091). The use of a non-transitory computer readable storage medium, in this case to storing the set of instructions for execution by the computer, only recites the non-transitory computer readable storage medium as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 10 recites many processing modules for performing each specific step of the abstract idea. The specification defines the modules as a set of computer program instructions for specific implementation of the abstract idea (Detailed Description on p. 44 ¶ 0074). The use of modules, in this case to apply the specific steps of the abstract idea within computer code, only recites the modules as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
The above claims, as a whole, are therefore directed to an abstract idea. 


Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 

Claims 1, 10, and 18 recite a secure electronic connectivity mode.
Claims 1, 10, and 18 recite a communication network.
Claims 1, 10, and 18 recite a processor.
Claims 1, 10, and 18 recite a computer program instructions/code.
Claims 1, 10, and 18 recite a generating secure report access link with active session login information.
Claims 1, 10, and 18 recite one or more custom built translators.
Claims 1, 10, and 18 recite a specialized healthcare actionable intelligence data generation and distribution system.
Claim 10 recites a non-transitory computer readable storage medium.
Claim 10 recites many processing modules.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Electronic Health Record Data Model Optimized for Knowledge Discovery, 9(5) IJCSI Int J of Computer Science Issues 329-338 (Sept 2012)(see § Basic EAV Schema on p. 332 teaching on a relational table with a patient id key and § - Multi data types EAV Schema on p. 333 teaching EAV makes it easy to model the one-to-many relation between patient and clinical events); (2) Shahid Shah, How to design next-generation EHR data models, HealtcareITNews (June 07, 2012)(see the Article Body teaching on a unified multi-facility patient data structure); and (3) Friedlander et al. (US Patent No. 8,892,571)(see the Figures at fig. 4 and fig. 5 and the Detailed Description in col 3 line 64- col 4 line 9 teaching on creating a single table data structure for a patient by combine multiple data sources’ elements). Therefore, the use of storing and transforming said retrieved and compiled healthcare data sets into a unified data structure is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 3, 5-8, 11-13, and 15, 16, and 19-20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 2 and 14 recite an electronic data interchange. The specification defines the electronic data interchange as a system for securely generating and distributing healthcare actionable intelligence data related to patient health and pharmacy drug utilization to a point of care system (Detailed Description on p. 26 ¶ 0052, and in the Figures at fig. 4). The use of an EDI to securely exchange healthcare related data is well understood, routine, and conventional. This position is supported by Hutchison et al., Electronic Data Interchange for Health Care, IEEE Communications Magazine 28-34 (July 1996)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry)(see Abstract on p. 28 teaching on the standard use of electronic data interchanges for health care data exchange). Therefore, the use of an electronic data interchange is not sufficient to amount to significantly more than the recited judicial exception. 
Claims 9 and 17 recite a hypertext transfer protocol, secure hypertext transfer protocol, Winsock, recommended standard number 232 protocol, file transfer protocol, virtual private network protocol, and secure file transfer protocol. The specification does not provide additional structure for the protocols. An Introduction to Computer Networks, Stanford Univ CS144 Fall 2012 (Oct 9, 2012)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry)(see p. 72 for hypertext transfer protocol, p. 73 for secure hypertext transfer protocol, p. 36 for Winsock, p. 37 for recommended standard number 232 protocol, p. 27 for file transfer protocol, p. 8 for virtual private network protocol, and p. 42 for secure file transfer protocol (here Secure Shell (SSH) – a secure transport layer for file transfer). Therefore, the use of these generic file transfer protocols is not sufficient to amount to significantly more than the recited judicial exception. 
Claims 1-3, 5-11, and 13-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-11, and 13-20  are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 10, and 18 recite one or more custom built translators without further recitation what constitutes the custom translator. Therefore, the metes and bounds of what is included or excluded in the custom translator is unclear. The examiner will interpret the custom translator to any system that performs the same functions. A suggestion to overcome this rejection would be to clearly define the metes and bounds of the custom translator. Claims 1, 10, and 18 also recite a healthcare actionable intelligence data generation and distribution system without further recitation what constitutes the healthcare actionable intelligence data generation and distribution system besides noting that the system implements 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-11, and 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent No. 10,475,140)[hereinafter Patel] in view of Amarasingham et al. (US Patent App No. 2015/0213225)[hereinafter Amarasingham].
As per claim 1, Patel teaches on the following:
a method for securely generating and distributing healthcare actionable intelligence data to requesting entities in a computing environment is taught in the Detailed Description in col 9 lines 37-50 and col 10 lines 47-51 (teaching on a secure system for distributing healthcare information to requesting entities on a computer hub);
said method employing a healthcare actionable intelligence data generation and distribution system comprising at least one processor configured to execute computer program instructions for performing said method comprising is taught in the Detailed Description in col 9 lines 58-66, col 10 lines 31-34, and in the Figures at fig. 4-11 (teaching 
receiving a healthcare eligibility request from one or more of said requesting entities by said healthcare actionable intelligence data generation and distribution system is taught in the Detailed Description in col 10 lines 17-24 (teaching on an authorized user submitting a request for healthcare information regarding a patient's coverage/eligibility);
identifying a patient from said received healthcare eligibility request by said healthcare actionable intelligence data generation and distribution system is taught in the Detailed Description in col 10 lines 24-30 (teaching on the input data identifying a patient from an entire set of patients using the patient identifiable information linked to the database of the system);
retrieving and compiling healthcare data sets of said identified patient from a plurality of healthcare data sources comprising precompiled data sources by said healthcare actionable intelligence data generation and distribution system via a secure electronic connectivity mode is taught in the Detailed Description in col 13 lines 64-67, col 20 line 57- col 21 line 1, col 21 lines 24-26, and col 17 lines 51-59 (teaching on a system that receives patient health input from multiple sources over a secure network);
storing said retrieved and compiled healthcare data sets, and transforming said retrieved and compiled healthcare data sets into a unified data structure, by said healthcare actionable intelligence data generation and distribution system is taught in the Detailed Description in col 20 line 57- col 21 line 1, col 21 lines 24-26, and col 17 lines 51-59 (teaching on the system compiling the data for a patient from multiple input sources into a single file for review when the request is submitted - note that a file may be a unified data structure, comprising both structured and unstructured data elements); 
using one or more custom built translators and a specialized healthcare actionable intelligence data generation and distribution algorithm is taught in the Detailed Description in col 20 line 57- col 21 line 1, col 14 lines 47-63, and col 17 lines 51-59 (teaching on the system compiling data for a patient from multiple input sources into a single file via some data file converter (treated as synonymous to translator) with a file generation algorithm);
wherein said healthcare data contained in said unified data structure comprises demographic information of said identified patient, health information of said identified patient, pharmacy medication history of said identified patient, drug utilization data, physical vitals, medical diagnosis codes, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data is taught in the Detailed Description in col 18 lines 7-25, col 17 lines 51-55, col 20 line 49 - col 21 line 1, in the Summary in col 8 lines 18-31, and in the Figures at fig. 6B (teaching on the single file including form data (structured data values) including demographic information, health information (here disease-related parameters), physical vitals, drug utilization data, medical diagnosis codes, pharmacy medication history, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data);
determining overall patient health status and is taught in the Detailed Description in col 10 lines 47-51, col 14 lines 13-17, and col 16 lines 6-8 (teaching on after receiving patient health information, making a determination on the patient's eligibility for a specific treatment, the clinical parameters are treated as synonymous of an overall health status assessment for the patient);
generating healthcare recommendations and alerts for said identified patient by said healthcare actionable intelligence data generation and distribution system by analyzing healthcare data contained in said unified data structure is taught in the Detailed 
comprising a repository of preexisting and ongoing healthcare data sets is taught in the Detailed Description in col 26 line 1-4 and col 27 lines 7-9 (teaching on saving prior approvals for prescriptions in the system for continuation of therapy for the patient's ongoing health needs);
generating a healthcare actionable intelligence report comprising said determined overall patient health status, said generated healthcare recommendations, and said generated alerts as a part of said healthcare actionable intelligence data by said healthcare actionable intelligence data generation and distribution system is taught in the Detailed Description in col 20 lines 32-48, col. 24 line 54 - col 25 line 2, and col 18 lines 48-52 (teaching on the system creating an adaptive intake form that is generated from the overall health status of the patient, the form is then created into a report that is viewable by the requesting physician after the request has been processed);
wherein said specialized healthcare actionable intelligence data generation and distribution system algorithm transforms static input healthcare data into said healthcare actionable intelligence data; and is taught in the Detailed Description in col 20 lines 32-48, col. 24 line 54 - col 25 line 2, and col 18 lines 48-52 (teaching on the system for creating an adaptive intake form that is generated from the overall health status of the patient, the form (treated as synonymous to static data) is then created into a report (treated as 
generating and distributing a secure report access link with active session login information to access said generated healthcare actionable intelligence report to said one or more of said requesting entities is taught in the Detailed Description in col 16 lines 61-65 and col 15 lines 6-9 (teaching on an authorization code for secure access of the reports for the requesting physician that is unique for each transaction);
by said healthcare actionable intelligence data generation and distribution system via a communication network using one or more of a plurality of data exchange protocols is taught in the Detailed Description in col 10 lines 51-56, col 23 lines 48-52, col 22 line 67 - col 23 line 1, and col 10 lines 13-16 (teaching on secure communication that follows certain protocols for data safety); -AND-
wherein said healthcare actionable intelligence data generation and distribution system transforms said healthcare eligibility request into said secure report access link using said specialized healthcare actionable intelligence data generation and distribution system algorithm is taught in the Detailed Description in col 16 lines 61-65 and col 15 lines 6-9 (teaching on the system (treated as synonymous to specialized healthcare actionable intelligence data generation and distribution system) sending (treated as synonymous to transforming) an authorization code for secure access of the reports for the requesting physician that is unique for each transaction).
Patel fails to teach the following limitation of claim 1; Amarasingham however does teach:
pharmacy medication plan adherence history of said identified patient, mental health records, patient encounter data is taught in the Detailed Description in ¶ 0033, ¶ 0068, and in the Claims in claim 1 (teaching on storing in a patient data store patient mental health 
One having ordinary skill in the art at the time the invention was filed would combine the health record unifying and sharing system of Patel with the additional healthcare data types of Amarasingham so that the system “may receive more targeted intervention, treatment, and care that are better tailored and customized to their particular condition(s) and needs.”(Amarasingham in the Detailed Description in ¶ 0029). 
As per claim 2, the combination of Patel and Amarasingham discloses all of the limitations of claim 1. Amarasingham also teaches the following:
the method of claim 1, wherein said secure electronic connectivity mode for said retrieval of said healthcare data sets of said identified patient from said healthcare data sources is a secure electronic data interchange connectivity mode is taught in the Detailed Description in col 10 lines 51-56, col 23 lines 48-52, col 22 line 67 - col 23 line 1, and col 10 lines 13-16 (teaching on secure communication that follows certain protocols for data safety for the exchange of data between the disparate systems).
As per claim 3, the combination of Patel and Amarasingham discloses all of the limitations of claim 1. Amarasingham also teaches the following:
the method of claim 1, further comprising selectively masking said healthcare actionable intelligence data in said healthcare actionable intelligence report by said healthcare actionable intelligence data generation and distribution system to protect identity of said identified patient is taught in the Detailed Description in col 24 line 65- col 25 line 1 (teaching on de-identifying patient information from the reports to protect the identity of the patient when specific entities are requesting reports).

the method of claim 1, wherein said healthcare actionable intelligence report further comprises one or more of daily supply information required to perform a comprehensive drug utilization review analysis, fill numbers required to perform a comprehensive adherence analysis for medication therapy management, compounding elements to determine a dispensing type of a claim, a service type for performing a detailed cost analysis, submission clarification codes for determining drug-disease related information, potential drug interaction warnings, alternative drug options, potential gaps in care, health statements, notes, industry best practices for managing an active health condition of said identified patient, and a member incurred cost for performing said detailed cost analysis is taught in the Detailed Description in col 25 table in lines 5-40 (teaching on one of the reports created for certain requesting entities including cost for member for medication, therapeutic class breakdown by diagnosis for drug-disease related information, pharmacy provider details, and trends within therapeutic classes etc.).
As per claim 6, the combination of Patel and Amarasingham discloses all of the limitations of claim 1. Amarasingham also teaches the following:
the method of claim 1, wherein said retrieved healthcare data sets are of a plurality of formats comprising a health insurance portability and accountability act standard format is taught in the Detailed Description in col 15 line 15 and col 16 lines 57-60 (teaching on HIPAA compliant formatting for data and data transfer protocols);
a national council for prescription drug programs standard format, and is taught in the Detailed Description in col 4 lines 50 (teaching on NCPDP format required for pharmacy dispensed drugs);
open source, industry standard and custom electronic data interchange formats is taught in the Detailed Description in col 15 line 15 and col 16 lines 57-60 (teaching on secure, industry compliant data interchange formats and transfer protocols).
As per claim 7, the combination of Patel and Amarasingham discloses all of the limitations of claim 1. Amarasingham also teaches the following:
the method of claim 1, wherein said requesting entities comprise individual healthcare providers, healthcare provider organizations, seekers of pharmacy benefit, payers, prescribers, specialists, pharmacies, claim processing switches, pharmacy claim processors, coordination of benefits facilitators, financial transaction facilitators, third party administrators, centers for Medicare and Medicaid services, plan sponsors, plan sponsor case and care management teams, electronic data interchange vendors, and healthcare data facilitators is taught in the Detailed Description in col 10 lines 17-24 and col 15 lines 35-37 (teaching on the one or more requesting entities including healthcare provider organizations, authorized representative (treated as synonymous to third party administrators), pharmacies, health plan management services (treated as including all plan sponsors/Medicare/medicate/plan sponsor case and care management teams)).
As per claim 10, Patel teaches on the following:
a healthcare actionable intelligence data generation and distribution system for securely generating and distributing healthcare actionable intelligence data to requesting entities in a computing environment is taught in the Detailed Description in col 9 lines 37-50 and col 10 lines 47-51 (teaching on a secure system for distributing healthcare information to requesting entities on a computer hub);
said healthcare actionable intelligence data generation and distribution system comprising a non-transitory computer readable storage medium configured to store computer program instructions defined by modules of said healthcare actionable intelligence data generation and distribution system; and is taught in the Detailed Description in col 9 lines 58-66, col 10 lines 31-34, and in the Figures at fig. 4-11 (teaching on a healthcare information distribution system on a computer (necessarily containing a processor and memory) with at least one processor for executing the program instructions);
at least one processor communicatively coupled to said non-transitory computer readable storage medium, said at least one processor configured to execute said computer program instructions defined by said modules of said healthcare actionable intelligence data generation and distribution system, said modules comprising is taught in the Detailed Description in col 9 lines 58-66, col 10 lines 31-34, col 10 lines 47-51 and in the Figures at fig. 4-11 (teaching on a healthcare information distribution system on a computer with at least one processor for executing the program instructions);
a data reception module for receiving a healthcare eligibility request from one or more of said requesting entities is taught in the Detailed Description in col 10 lines 17-24 (teaching on an authorized user submitting a request for healthcare information regarding a patient's coverage/eligibility);
a patient identification module for identifying a patient from said received healthcare eligibility request is taught in the Detailed Description in col 10 lines 24-30 (teaching on the input data identifying a patient from an entire set of patients using the patient identifiable information linked to the database of the system);
a healthcare data compiler for retrieving and compiling healthcare data sets of said identified patient from a plurality of healthcare data sources comprising precompiled data sources via a secure electronic connectivity mode is taught in the Detailed Description in col 13 lines 64-67, col 20 line 57- col 21 line 1, col 21 lines 24-26, and col 17 lines 51-59 
a healthcare data storage and transformation module for storing said retrieved and compiled healthcare data sets, and transforming said retrieved and compiled healthcare data sets into a unified data structure is taught in the Detailed Description in col 20 line 57- col 21 line 1, col 21 lines 24-26, and col 17 lines 51-59 (teaching on the system compiling the data for a patient from multiple input sources into a single file for review when the request is submitted - note that a file may be a unified data structure, comprising both structured and unstructured data elements);
using one or more custom built translators and a specialized healthcare actionable intelligence data generation and distribution system algorithm is taught in the Detailed Description in col 20 line 57- col 21 line 1, col 14 lines 47-63, and col 17 lines 51-59 (teaching on the system compiling data for a patient from multiple input sources into a single file via some data file converter (treated as synonymous to translator) with a file generation algorithm);
wherein said healthcare data contained in said unified data structure comprises demographic information of said identified patient, health information of said identified patient, pharmacy medication history of said identified patient, drug utilization data, physical vitals, medical diagnosis codes, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data is taught in the Detailed Description in col 18 lines 7-25, col 17 lines 51-55, col 20 line 49 - col 21 line 1, in the Summary in col 8 lines 18-31, and in the Figures at fig. 6B (teaching on the single file including form data (structured data values) including demographic information, health information (here disease-related parameters), physical vitals, drug utilization data, 
a healthcare data analysis module for determining overall patient health status and is taught in the Detailed Description in col 10 lines 47-51, col 14 lines 13-17, and col 16 lines 6-8 (teaching on after receiving patient health information, making a determination on the patient's eligibility for a specific treatment, the clinical parameters are treated as synonymous of an overall health status assessment for the patient);
generating healthcare recommendations and alerts for said identified patient by analyzing healthcare data contained in said unified data structure is taught in the Detailed Description in col 20 lines 1-17 and col 27 lines 14-17 (teaching on the system determining a patient's eligibility for a specific treatment based on the patient's health status and sending an alert to the requesting physician that the patient has been approved or pended in addition to care alerts reminding the prescriber of precautions needed with usage and compliance reminders);
comprising a repository of preexisting and ongoing healthcare data sets is taught in the Detailed Description in col 26 line 1-4 and col 27 lines 7-9 (teaching on saving prior approvals for prescriptions in the system for continuation of therapy for the patient's ongoing health needs);
a report generation module for generating a healthcare actionable intelligence report comprising said determined overall patient health status, said generated healthcare recommendations, and said generated alerts as a part of said healthcare actionable intelligence data; and is taught in the Detailed Description in col 20 lines 32-48, col. 24 line 54 - col 25 line 2, and col 18 lines 48-52 (teaching on the system creating an adaptive intake form that is generated from the overall health status of the patient, the form is then 
wherein said specialized healthcare actionable intelligence data generation and distribution system algorithm transforms static input healthcare data into said healthcare actionable intelligence data is taught in the Detailed Description in col 20 lines 32-48, col. 24 line 54 - col 25 line 2, and col 18 lines 48-52 (teaching on the system for creating an adaptive intake form that is generated from the overall health status of the patient, the form (treated as synonyms to static data) is then created into a report (treated as synonyms to "healthcare actionable intelligence data") that is viewable by the requesting physician after the request has been processed);
a messaging module for generating and distributing a secure report access link with active session login information to access said generated healthcare actionable intelligence report is taught in the Detailed Description in col 16 lines 61-65 and col 15 lines 6-9 (teaching on an authorization code for secure access of the reports for the requesting physician that is unique for each transaction);
to said one or more of said requesting entities via a communication network using one or more of a plurality of data exchange protocols is taught in the Detailed Description in col 10 lines 51-56, col 23 lines 48-52, col 22 line 67 - col 23 line 1, and col 10 lines 13-16 (teaching on secure communication that follows certain protocols for data safety); -AND-
wherein said healthcare actionable intelligence data generation and distribution system transforms said healthcare eligibility request into said secure report access link using said specialized healthcare actionable intelligence data generation and distribution system algorithm is taught in the Detailed Description in col 16 lines 61-65 and col 15 lines 6-9 (teaching on the system (treated as synonymous to specialized healthcare actionable 
Patel fails to teach the following limitation of claim 1; Amarasingham however does teach:
pharmacy medication plan adherence history of said identified patient, mental health records, patient encounter data is taught in the Detailed Description in ¶ 0033, ¶ 0068, and in the Claims in claim 1 (teaching on storing in a patient data store patient mental health history, patient exam data including physician and nurse notes, and data indicating past medication adherence/compliance data including medication administration records).
One having ordinary skill in the art at the time the invention was filed would combine the health record unifying and sharing system of Patel with the additional healthcare data types of Amarasingham so that the system “may receive more targeted intervention, treatment, and care that are better tailored and customized to their particular condition(s) and needs.”(Amarasingham in the Detailed Description in ¶ 0029). 
As per claim 11, the combination of Patel and Amarasingham discloses all of the limitations of claim 10. Amarasingham also teaches the following:
the healthcare actionable intelligence data generation and distribution system of claim 10, wherein said modules further comprise a masking module in communication with said report generation module for selectively masking said healthcare actionable intelligence data in said healthcare actionable intelligence report to protect identity of said identified patient is taught in the Detailed Description in col 24 line 65- col 25 line 1 (teaching on de-identifying patient information from the reports to protect the identity of the patient when specific entities are requesting reports).

the healthcare actionable intelligence data generation and distribution system of claim 10, wherein said healthcare actionable intelligence report further comprises one or more of daily supply information required to perform a comprehensive drug utilization review analysis, fill numbers required to perform a comprehensive adherence analysis for medication therapy management, compounding elements to determine a dispensing type of a claim, a service type for performing a detailed cost analysis, submission clarification codes for determining drug-disease related information, potential drug interaction warnings, alternative drug options, potential gaps in care, health statements, notes, industry best practices for managing an active health condition of said identified patient, and a member incurred cost for performing said detailed cost analysis is taught in the Detailed Description in col 25 table in lines 5-40 (teaching on one of the reports created for certain requesting entities including cost for member for medication, therapeutic class breakdown by diagnosis for drug-disease related information, pharmacy provider details, and trends within therapeutic classes etc.).
As per claim 14, the combination of Patel and Amarasingham discloses all of the limitations of claim 10. Amarasingham also teaches the following:
the healthcare actionable intelligence data generation and distribution system of claim 10, wherein said retrieved healthcare data sets are of a plurality of formats comprising a health insurance portability and accountability act standard format is taught in the Detailed Description in col 15 line 15 and col 16 lines 57-60 (teaching on HIPAA compliant formatting for data and data transfer protocols);
a national council for prescription drug programs standard format, and is taught in the Detailed Description in col 4 lines 50 (teaching on NCPDP format required for pharmacy dispensed drugs);
open source, industry standard and custom electronic data interchange formats is taught in the Detailed Description in col 15 line 15 and col 16 lines 57-60 (teaching on secure, industry compliant data interchange formats and transfer protocols).
As per claim 15, the combination of Patel and Amarasingham discloses all of the limitations of claim 10. Amarasingham also teaches the following:
the healthcare actionable intelligence data generation and distribution system of claim 10, wherein said requesting entities comprise individual healthcare providers, healthcare provider organizations, seekers of pharmacy benefit, payers, prescribers, specialists, pharmacies, claim processing switches, pharmacy claim processors, coordination of benefits facilitators, financial transaction facilitators, third party administrators, centers for Medicare and Medicaid services, plan sponsors, plan sponsor case and care management teams, electronic data interchange vendors, and healthcare data facilitators is taught in the Detailed Description in col 10 lines 17-24 and col 15 lines 35-37 (teaching on the one or more requesting entities including healthcare provider organizations, authorized representative (treated as synonymous to third party administrators), pharmacies, health plan management services (treated as including all plan sponsors/Medicare/medicate/plan sponsor case and care management teams)).
As per claim 18, Patel teaches on the following:
a non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor is taught in the Detailed Description in col 9 lines 58-66, col 10 lines 31-34, and in the Figures at fig. 4-11 
for securely generating and distributing healthcare actionable intelligence data to requesting entities in a computing environment, said computer program codes comprising is taught in the Detailed Description in col 9 lines 37-50 and col 10 lines 47-51 (teaching on a secure system for distributing healthcare information to requesting entities on a computer hub);
a first computer program code for receiving a healthcare eligibility request from one or more of said requesting entities is taught in the Detailed Description in col 10 lines 17-24 (teaching on an authorized user submitting a request for healthcare information regarding a patient's coverage/eligibility);
a second computer program code for identifying a patient from said received healthcare eligibility request is taught in the Detailed Description in col 10 lines 24-30 (teaching on the input data identifying a patient from an entire set of patients using the patient identifiable information linked to the database of the system);
a third computer program code for retrieving and compiling healthcare data sets of said identified patient from a plurality of healthcare data sources comprising precompiled data sources via a secure electronic connectivity mode is taught in the Detailed Description in col 13 lines 64-67, col 20 line 57- col 21 line 1, col 21 lines 24-26, and col 17 lines 51-59 (teaching on a system that receives patient health input from multiple sources over a secure network);
a fourth computer program code for storing said retrieved and compiled healthcare data sets, and transforming said retrieved and compiled healthcare data sets into a unified data structure is taught in the Detailed Description in col 20 line 57- col 21 line 1, col 21 lines 
by said healthcare actionable intelligence data generation and distribution system, using one or more custom built translators and a specialized healthcare actionable intelligence data generation and distribution system algorithm is taught in the Detailed Description in col 20 line 57- col 21 line 1, col 14 lines 47-63, and col 17 lines 51-59 (teaching on the system compiling data for a patient from multiple input sources into a single file via some data file converter (treated as synonymous to translator) with a file generation algorithm);
wherein said healthcare data contained in said unified data structure comprises demographic information of said identified patient, health information of said identified patient, pharmacy medication history of said identified patient, drug utilization data, physical vitals, medical diagnosis codes, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data is taught in the Detailed Description in col 18 lines 7-25, col 17 lines 51-55, col 20 line 49 - col 21 line 1, in the Summary in col 8 lines 18-31, and in the Figures at fig. 6B (teaching on the single file including form data (structured data values) including demographic information, health information (here disease-related parameters), physical vitals, drug utilization data, medical diagnosis codes, pharmacy medication history, medical procedure codes, financial codes, pharmacy national drug codes, and financial transaction data);
a fifth computer program code for determining overall patient health status and is taught in the Detailed Description in col 10 lines 47-51, col 14 lines 13-17, and col 16 lines 6-8 (teaching on after receiving patient health information, making a determination on the 
generating healthcare recommendations and alerts for said identified patient by analyzing healthcare data contained in said unified data structure is taught in the Detailed Description in col 20 lines 1-17 and col 27 lines 14-17 (teaching on the system determining a patient's eligibility for a specific treatment based on the patient's health status and sending an alert to the requesting physician that the patient has been approved or pended in addition to care alerts reminding the prescriber of precautions needed with usage and compliance reminders);
comprising a repository of preexisting and ongoing healthcare data sets is taught in the Detailed Description in col 26 line 1-4 and col 27 lines 7-9 (teaching on saving prior approvals for prescriptions in the system for continuation of therapy for the patient's ongoing health needs);
a sixth computer program code for generating a healthcare actionable intelligence report comprising said determined overall patient health status, said generated healthcare recommendations, and said generated alerts as a part of said healthcare actionable intelligence data is taught in the Detailed Description in col 20 lines 32-48, col. 24 line 54 - col 25 line 2, and col 18 lines 48-52 (teaching on the system creating an adaptive intake form that is generated from the overall health status of the patient, the form is then created into a report that is viewable by the requesting physician after the request has been processed);
wherein said specialized healthcare actionable intelligence data generation and distribution system algorithm transforms static input healthcare data into said healthcare actionable intelligence data; and is taught in the Detailed Description in col 20 lines 32-48, 
a seventh computer program code for generating and distributing a secure report access link with active session login information to access said generated healthcare actionable intelligence report is taught in the Detailed Description in col 16 lines 61-65 and col 15 lines 6-9 (teaching on an authorization code for secure access of the reports for the requesting physician that is unique for each transaction);
to said one or more of said requesting entities via a communication network using one or more of a plurality of data exchange protocols is taught in the Detailed Description in col 10 lines 51-56, col 23 lines 48-52, col 22 line 67 - col 23 line 1, and col 10 lines 13-16 (teaching on secure communication that follows certain protocols for data safety); -AND-
wherein said healthcare actionable intelligence data generation and distribution system transforms said healthcare eligibility request into said secure report access link using said specialized healthcare actionable intelligence data generation and distribution system algorithm is taught in the Detailed Description in col 16 lines 61-65 and col 15 lines 6-9 (teaching on the system (treated as synonymous to specialized healthcare actionable intelligence data generation and distribution system) sending (treated as synonymous to transforming) an authorization code for secure access of the reports for the requesting physician that is unique for each transaction).
Patel fails to teach the following limitation of claim 1; Amarasingham however does teach:
pharmacy medication plan adherence history of said identified patient, mental health records, patient encounter data is taught in the Detailed Description in ¶ 0033, ¶ 0068, and in the Claims in claim 1 (teaching on storing in a patient data store patient mental health history, patient exam data including physician and nurse notes, and data indicating past medication adherence/compliance data including medication administration records).
One having ordinary skill in the art at the time the invention was filed would combine the health record unifying and sharing system of Patel with the additional healthcare data types of Amarasingham so that the system “may receive more targeted intervention, treatment, and care that are better tailored and customized to their particular condition(s) and needs.”(Amarasingham in the Detailed Description in ¶ 0029). 
As per claim 19, the combination of Patel and Amarasingham discloses all of the limitations of claim 18. Amarasingham also teaches the following:
the non-transitory computer readable storage medium of claim 18, wherein said sixth computer program code comprises an eighth computer program code for selectively masking said healthcare actionable intelligence data in said healthcare actionable intelligence report to protect identity of said identified patient is taught in the Detailed Description in col 24 line 65- col 25 line 1 (teaching on de-identifying patient information from the reports to protect the identity of the patient when specific entities are requesting reports).
As per claim 20, the combination of Patel and Amarasingham discloses all of the limitations of claim 18. Amarasingham also teaches the following:
the non-transitory computer readable storage medium of claim 18, wherein said healthcare actionable intelligence report further comprises one or more of daily supply information required to perform a comprehensive drug utilization review analysis, fill numbers required to perform a comprehensive adherence analysis for medication therapy management, compounding elements to determine a dispensing type of a claim, a service type for performing a detailed cost analysis, submission clarification codes for determining drug-disease related information, potential drug interaction warnings, alternative drug options, potential gaps in care, health statements, notes, industry best practices for managing an active health condition of said identified patient, and a member incurred cost for performing said detailed cost analysis is taught in the Detailed Description in col 25 table (teaching on one of the reports created for certain requesting entities including cost for member for medication, therapeutic class breakdown by diagnosis for drug-disease related information, pharmacy provider details, and trends within therapeutic classes etc.).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent No. 10,475,140)[hereinafter Patel] in view of Amarasingham et al. (US Patent App No. 2015/0213225)[hereinafter Amarasingham] in further view of Joao (US Patent App No. 2016/0342744)[hereinafter Joao].
As per claim 8, the combination of Patel and Amarasingham discloses all of the limitations of claim 1. Amarasingham also teaches the following:
the method of claim 1, wherein said healthcare data sources comprise data sources of said requesting entities, health data sources, patient vitals data sources, electronic medical records, electronic health records, personal medical records, personal health records, practice management systems, electronic prescription software, pharmacy benefit management systems, laboratory data sources, medical claims data warehouse systems is taught in the Detailed Description in col 13 lines 64-67, col 20 line 57- col 21 line 1, col 21 lines 24-26, and col 17 lines 51-59 (teaching on the patient health input from multiple sources over a secure network including data from the requesting entities (at least the 
Patel fails to teach the following limitation of claim 8; Amarasingham however does teach:
patient vitals data sources, mental health data, and patient encounter data sources is taught in the Detailed Description in ¶ 0030, ¶ 0033, ¶ 0068, and in the Claims in claim 1 (teaching on providing patient mental health history, patient exam data including physician and nurse notes, and patient vital sign and other physiological data from healthcare data sources).
One having ordinary skill in the art at the time the invention was filed would combine the health record unifying and sharing system of Patel with the additional healthcare data sources of Amarasingham so that the system “may receive more targeted intervention, treatment, and care that are better tailored and customized to their particular condition(s) and needs.”(Amarasingham in the Detailed Description in ¶ 0029). 
The combination of Patel and Amarasingham fails to teach the following limitation of claim 8; Joao however does teach:
vision data sources is taught in the Detailed Description in ¶ 0233 and ¶ 0174 (teaching on providing vision data one an EHR sharing platform);
dental data sources is taught in the Detailed Description in ¶ 0193, ¶ 0198 and ¶ 0174 (teaching on providing dental data one an EHR sharing platform).

As per claim 16, the combination of Patel and Amarasingham discloses all of the limitations of claim 10. Amarasingham also teaches the following:
the healthcare actionable intelligence data generation and distribution system of claim 10, wherein said healthcare data sources comprise data sources of said requesting entities, health data sources, patient vitals data sources, electronic medical records, electronic health records, personal medical records, personal health records, practice management systems, electronic prescription software, pharmacy benefit management systems, laboratory data sources, medical claims data warehouse systems is taught in the Detailed Description in col 13 lines 64-67, col 20 line 57- col 21 line 1, col 21 lines 24-26, and col 17 lines 51-59 (teaching on the patient health input from multiple sources over a secure network including data from the requesting entities (at least the provider and authorized representative), health data sources/electronic medical records/electronic health records/personal medical records/personal health records/practice management systems (all are assumed to be synonymous of a standard EHR common in the art), electronic prescription software/claims data warehouse systems, pharmacy benefit management systems, laboratory data sources, and pharmacy data sources).
Patel fails to teach the following limitation of claim 16; Amarasingham however does teach:
patient vitals data sources, mental health data, and patient encounter data sources is taught in the Detailed Description in ¶ 0030, ¶ 0033, ¶ 0068, and in the Claims in claim 1 (teaching on providing patient mental health history, patient exam data including physician and nurse notes, and patient vital sign and other physiological data from healthcare data sources).
One having ordinary skill in the art at the time the invention was filed would combine the health record unifying and sharing system of Patel with the additional healthcare data sources of Amarasingham so that the system “may receive more targeted intervention, treatment, and care that are better tailored and customized to their particular condition(s) and needs.”(Amarasingham in the Detailed Description in ¶ 0029). 
The combination of Patel and Amarasingham fails to teach the following limitation of claim 16; Joao however does teach:
vision data sources is taught in the Detailed Description in ¶ 0233 and ¶ 0174 (teaching on providing vision data one an EHR sharing platform);
dental data sources is taught in the Detailed Description in ¶ 0193, ¶ 0198 and ¶ 0174 (teaching on providing dental data one an EHR sharing platform).
One having ordinary skill in the art at the time the invention was filed would combine the health record unifying and sharing system of Patel and Amarasingham with the additional healthcare data sources of Joao with the motivation of “providing a comprehensive processing system which incorporates data and/or information from any combination and/or all of the participants in the healthcare field, including patients, providers, payers or insurance companies, and/or brokers, agents and/or other intermediaries who act on behalf of any of the above-identified persons or entities” (Joao in the Summary in ¶ 0017).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent No. 10,475,140)[hereinafter Patel] in view of Amarasingham et al. (US Patent App No. An Introduction to Computer Networks, Stanford Univ CS144 Fall 2012 (Oct 9, 2012)[hereinafter Stanford CS144].
As per claim 9, the combination of Patel and Amarasingham discloses all of the limitations of claim 1. The combination of Patel and Amarasingham fails to teach the following limitation of claim 9; Stanford CS144 however does teach:
the method of claim 1, wherein said data exchange protocols comprise a hypertext transfer protocol, a secure hypertext transfer protocol, Winsock, a recommended standard number 232 protocol, a file transfer protocol, a virtual private network protocol, and a secure file transfer protocol is taught on the following pages (p. 72 for hypertext transfer protocol, p. 73 for secure hypertext transfer protocol, p. 36 for Winsock, p. 37 for recommended standard number 232 protocol, p. 27 for file transfer protocol, p. 8 for virtual private network protocol, and p. 42 for secure file transfer protocol (here Secure Shell (SSH) – a secure transport layer for file transfer)).
One of ordinary skill in the art would have recognized that applying the known technique of Stanford CS144 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stanford CS144 to the teachings of Patel and Amarasingham would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied. Further, the protocols of Stanford CS144 to the health record unifying and sharing system of Patel and Amarasingham, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow secure file transfer.
As per claim 17, the combination of Patel and Amarasingham discloses all of the limitations of claim 1. The combination of Patel and Amarasingham fails to teach the following limitation of claim 10; Stanford CS144 however does teach:
the healthcare actionable intelligence data generation and distribution system of claim 10, wherein said data exchange protocols comprise a hypertext transfer protocol, a secure hypertext transfer protocol, Winsock, a recommended standard number 232 protocol, a file transfer protocol, a virtual private network protocol, and a secure file transfer protocol is taught on the following pages (p. 72 for hypertext transfer protocol, p. 73 for secure hypertext transfer protocol, p. 36 for Winsock, p. 37 for recommended standard number 232 protocol, p. 27 for file transfer protocol, p. 8 for virtual private network protocol, and p. 42 for secure file transfer protocol (here Secure Shell (SSH) – a secure transport layer for file transfer)).
One of ordinary skill in the art would have recognized that applying the known technique of Stanford CS144 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stanford CS144 to the teachings of Patel and Amarasingham would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied. Further, the protocols of Stanford CS144 to the health record unifying and sharing system of Patel and Amarasingham, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow secure file transfer.


Response to Arguments
Applicant's arguments filed 30 March 2021 for claims 1-3, 5-11, and 13-20 with respect to 35 USC § 101 have been fully considered but they are not persuasive. First, Applicant asserts that the use of the healthcare actionable intelligence data generation and distribution system for transforming said retrieved and compiled healthcare data sets into a unified data structure, transforming static input healthcare data into said healthcare actionable intelligence data, and transforming said healthcare eligibility request into said secure report access link renders the claim an effective transformation or reduction of a particular a different state or thing. An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)). Therefore, Examiner is not persuaded that changing a data type from one data type to another would qualify the limitation as a change from a particular article to a different state or thing. 
Next, Applicant asserts that the method and the healthcare actionable intelligence data generation and distribution system provide an improvement to healthcare data processing. Examiner disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The 
Finally, Applicant asserts that the functions of the custom built translators and the specialized healthcare actionable intelligence data generation and distribution system algorithm cannot be performed mentally.  Examiner disagrees. As outlined above, the actions performed by the custom built translators and the specialized healthcare actionable intelligence data generation and distribution system algorithm would be considered a part of the mental process. Examiner cannot address this argument any further without additional recitation of which of the enumerated limitations Applicant believes is not a mental process.  
Applicant also asserts that a generic computer using a generic program cannot perform the functions of the custom built translators and the specialized healthcare actionable intelligence data generation and distribution system algorithm. Examiner disagrees. If Applicant wishes to assert that a generic computer would fail to perform the functions of the custom built translators and the specialized healthcare actionable intelligence data generation and distribution system, Applicant should point to evidence in the Specification that supports said assumption.
Applicant's arguments filed 30 March 2021 for claims 1-3, 5-11, and 13-20 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant asserts that the combination of Patel and Amarasingham fails to teach on the newly added limitations of the independent claims. Examiner disagrees, in light of the 35 USC § 112(b) rejections recited above, it is unclear how Applicant intends to distinguish .


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen-Chun Lai et al. (US Patent No 9,134,963)(see the Detailed Description in col 3 lines 1-35 teaching on creating (i.e. translating) multiple data sources into a unified data structure).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626